DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  in claims 1 and 14, after “comprising”, insert a colon.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claim 13 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to improving image quality of microscopic images taken by a light microscope.
With regards to claim 1, Tatsuta (US 2017/0085789) discloses a method for processing microscope images (paragraph 76), comprising inputting at least one microscope image as input image (paragraph 99) into an image processing algorithm (paragraph 96); creating an output image from the input image by means of the image processing algorithm (paragraph 101), wherein creating the output image comprises adding low-frequency components and high frequency components together (paragraph 162).
Uemura (US 2011/0170009) discloses an image processing method for creating an output image by processing an input image (paragraph 19); adding a low frequency image and the input image for generating a sub-frame (last sentence of paragraph 47).
The prior art, either singularly or in combination, does not disclose “a method for processing microscope images, comprising inputting at least one microscope image as input image into an image processing algorithm; creating an output image from the input image by means of the image processing algorithm, wherein creating the output image comprises adding low-frequency components for representing solidity of image structures of the input image to the input image, wherein the low-frequency components at least depend on high-frequency components of these image structures and wherein high-frequency components are defined by a higher spatial frequency than low-frequency components” of claim 1.  
Thus, the prior art does not disclose the aforementioned claim 1. 
With regards to claim 14, Tatsuta (US 2017/0085789) discloses a microscope system (paragraph 76), comprising a microscope for recording a microscope image (paragraph 76); and a computing device configured to carry out an image processing algorithm (paragraph 96), wherein the image processing algorithm creates an output image from the microscope image as input image (paragraph 101), wherein the creation of the output image comprises adding low-frequency components and high frequency components together (paragraph 162).
Uemura (US 2011/0170009) discloses an image processing apparatus comprising a processor with computer executable instructions to execute an image processing algorithm (paragraph 69) to create an output image by processing an input image (paragraph 19); add a low frequency image and the input image for generating a sub-frame (last sentence of paragraph 47).
The prior art, either singularly or in combination, does not disclose “a microscope system, comprising a microscope for recording a microscope image; and a computing device configured to carry out an image processing algorithm, wherein the image processing algorithm creates an output image from the microscope image as input image, wherein the creation of the output image comprises adding low-frequency components for representing solidity of image structures of the input image to the input image, wherein the low-frequency components at least depend on high-frequency components of these image structures and wherein high-frequency components are defined by a higher spatial frequency than low-frequency components” of claim 14.  
Thus, the prior art does not disclose the aforementioned claim 14. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488